DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s admitted prior art (Fig. 2 of drawing).
Regarding claim 1, applicant’s admitted prior art (Fig. 2 of drawing) discloses an amplifier circuit comprising a first transistor (left transistor) having an input gate (gate of left transistor) connectable to a capacitive sensor (CMOTOR), a second transistor (right transistor) having an input gate (gate terminal of right transistor) coupled to an output (VOUT1) of the first transistor (left transistor) and the second transistor (right transistor) including a back gate (back gate of right transistor), a feedforward circuit (the left resistor) interconnecting the back gate (back gate of right transistor) of the second transistor (right transistor) and the output (VOUT1) of the first transistor (left transistor), and a filter circuit (two capacitors and right resistor shunt to ground) interconnecting the output (VOUT1) of the first transistor (left transistor) and the input gate (gate terminal of right transistor) of the second transistor (right transistor).
Regarding claim 3, the wherein the filter circuit (two capacitors and right resistor shunt to ground) is an audio bandpass filter.
Regarding claim 4, wherein the first transistor (left transistor) configured as a source follower comprising a source (source of left transistor) coupled to the output (VOUT1) of the first transistor (left transistor), and the second transistor (right transistor) configured as a source follower comprising a source (source of left transistor) coupled to an output (VOUT2) of the second transistor (right transistor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (Fig. 2 of drawing).
Applicant’s admitted prior art (Fig. 2 of drawing) discloses all the limitations in claim 5 except for that the input capacitance on the order of 0.1 pF. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific values of the input capacitance, since they are based on the routine experimentation to obtain the optimum operating parameters. 

Allowable Subject Matter
Claims 2 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Claims 11-20 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843
	#2678